Citation Nr: 0019610	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  96-49 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for pain of the right 
hand.

2.  Entitlement to service connection for tinnitus of the 
right ear.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from January 1980 to December 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision denying 
entitlement to service connection for a back condition, right 
hand pain, and tinnitus of the right ear.    

On substantive appeal in November 1996, the veteran indicated 
that he wanted to appear at a hearing held at the RO before a 
member of the Board.  The veteran was scheduled for travel 
board hearings in March 1999 and June 2000.  He failed to 
appear at each hearing.  Thus, additional development in this 
regard is not warranted.


FINDINGS OF FACT

1.  The medical evidence does not establish the presence of a 
current disability of the right hand and a diagnosis of 
tinnitus has not been made.

2.  The medical evidence does not tend to create a nexus 
between the veteran's current back disability and service.  
The evidence shows that the disability is more properly 
attributable to post-service work-related incidents.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for pain 
of the right hand is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159(a) (1999).

3.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991).  Service connection 
may also be granted for a chronic disease, including 
arthritis, if manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  The 
regulations state that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1999).

For service connection, a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). 

Generally, for a service-connection claim to be well 
grounded, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998).

The second and third elements necessary to render a service 
connection claim well-grounded can also be satisfied by (a) 
evidence that a condition was noted during service or during 
an applicable presumption period; (b) evidence of post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

To be considered well grounded, a claim must be more than an 
allegation; there must be some supporting evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93; Heuer v. Brown, 7 Vet. App. 379 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim is presumed.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

Right hand and tinnitus

The veteran asserts that his pain of the right hand and 
tinnitus of the right ear were incurred in service.  The 
medical evidence, however, shows that the claims are not well 
grounded.  Subsequent to service, the record is devoid of any 
diagnosis of a right hand disability and tinnitus of the 
right ear.  Thus the first element of Caluza has not been 
met.  Caluza v. Brown, 7 Vet. App. 498; Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

The Board acknowledges that service medical records show on 
entrance examination in July 1979 a right hand injury was 
noted and that in 1980 the veteran recalled incurring an 
injury of the right hand while boxing and stated that he had 
reinjured it on his steering wheel.  At that time, 
examination revealed swelling of the dorsal surface of the 
right hand with obvious bony protrusion of the metatarsal 
area.  X-rays were negative.  The assessment was soft tissue 
injury.  Complaints of pain were noted in January 1982 as 
well.  On one occasion the veteran recalled hitting the back 
of his right hand on a truck after falling.  X-rays remained 
negative however.  The assessment was arthritic changes, 
questionable.  Service medical records also show in April 
1982 the veteran received treatment for an ear injury and 
received treatment.  Examinations generally revealed a small 
blood clot of the ear canal.  On follow up examination, 
however, resolving right ear injury was noted.  Thereafter, 
service medical records show on discharge examination in 
October 1982 clinical examination of the upper extremities 
and ears was normal.  No pertinent diagnoses were noted.  

The post-service medical evidence does not show that 
diagnoses of a right hand disability and tinnitus 
disabilities have been made.  VA and non-VA treatment reports 
are negative in this regard.  Thus, in spite of the treatment 
received for complaints of pain of the right hand and ear 
problems in service, because current diagnoses for the 
aforementioned disabilities have not been made the claims are 
not well grounded.  In this case the veteran seeks to well 
ground his claim upon the fact that he received treatment for 
complaints of pain of the right hand and ear problems during 
service and upon his allegations of currently experiencing 
right hand pain and tinnitus of the right ear; however, that 
is not enough under 38 U.S.C.A. § 5107(a).  Chelte v. Brown, 
10 Vet. App. 268, 271 (1997); Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Caluza, supra.  Competent 
evidence of a current disability must be present, and in this 
case such is not the case.  The only evidence of a current 
right hand disability and tinnitus of the right ear 
disability is the veteran's contentions expressed on appeal.  
Because a lay opinion as to such a medical relationship is 
not competent to well ground a claim, the matters must be 
denied.  See Stadin v. Brown, 8 Vet. App. 280 (1995); Heuer 
v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  


Back disorder

The veteran also asserts that his back disability was 
incurred in service.  Upon reviewing the competent evidence 
of record, the Board notes that the veteran's claim is not 
well grounded.  Although the first and second prongs of 
Caluza have been met, the third prong has not.  The service 
medical records show that in October 1980 the veteran noted a 
history of trauma of the back, and examination at that time 
showed no evidence of scoliosis but detected paravertebral 
muscle lightness with spasms.  The assessment was lower back 
mechanical problem.  The service medical records also show 
that in March 1982 the veteran complained of low back pain 
after removing lugnuts off of a truck.  An assessment of 
muscle strain was made.  Service medical records also show 
that in April 1982, the veteran complained of a back injury 
around the shoulder areas, after slipping off a tailgate of a 
truck and landing on his "rear end."  The assessment 
remained muscle strain.  On discharge examination in October 
1982, clinical evaluation was normal.  

Subsequent to service the evidence, primarily medical 
statements from W.R.S., M.D., show that the veteran had an 
on-the-job injury in November 1983.  The medical statements 
show that the veteran fell while carrying tools at a 
construction site and felt pain of the lower back.  The 
impressions were lumbosacral strain and developmental 
abnormality of L5-S1, probably not contributing to the 
present illness.  A computer printout from Texas Worker's 
Compensation Commission shows that the veteran had on-the-job 
injuries of the back in November 1983, July and September 
1987, March 1988, and June 1993.  Not one of the reports 
references service.  Additionally, numerous VA hospital and 
outpatient treatment reports show continued treatment for low 
back pain, including undergoing a laminectomy with 
decompression and scar excision at L4-5, but they too do not 
attribute the veteran's low back disorder to service or any 
events of service.  Instead, the reports note that the 
veteran complained of back pain after being assaulted in 1995 
and being involved in an altercation while incarcerated.  
Because there is no postservice medical evidence of a 
connection between the veteran's currently diagnosed back 
disorder and any events of service, the claim is not well 
grounded.  Caluza, supra.  The Board also notes that the 
veteran's claim is not well grounded based on a continuity-
of-symptomatology analysis as well.  The record clearly shows 
that the veteran experienced numerous intercurrent back 
injuries subsequent to service and that postservice medical 
reports attribute his current disability to those events.  
Given the absence of competent evidence attributing the 
veteran's current disability to inservice events and the 
presence of medical evidence establishing otherwise, the 
claim is not well grounded in this regard as well.  Further 
as previously noted, although the veteran relates his 
disorder to service, without competent, supporting 
documentation, his statement fails to meet the burden imposed 
by section 5107(a). See Stadin, Heuer, Grottveit, and 
Espiritu, all supra.

In the absence of any evidence tending to demonstrate the 
presence of a right hand disability and tinnitus of the right 
ear disability and a nexus between the veteran's current back 
disability and service, the claims for service connection are 
not well grounded.  Therefore, the VA does not have a duty to 
assist the veteran in any further development of these 
claims.  38 U.S.C.A. § 5107(a); Morton v. West, 
12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464; 
Grottveit, supra; 38 C.F.R. § 3.159(a).  VA also has 
fulfilled its duty to inform the veteran of evidence needed 
to substantiate his claim.  See Brewer v. West, 11 Vet. App. 
228 (1998) (Even if the claimant has not submitted a well-
grounded claim, VA is obliged to advise the claimant to 
attempt to obtain medical evidence that may complete an 
application for benefits.); Robinette v. Brown, 8 Vet. 
App. 69.  The veteran also has not identified the existence 
of any evidence, which if obtained, would well ground his 
claims.  Epps v. Gober, 126 F.3d. 1464.  The appeal is 
denied.



ORDER

Service connection for pain of the right hand is denied.

Service connection for tinnitus of the right ear is denied.

Service connection for a back disorder is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

